■•DIXON, Justice
(concurring)-.
This t case is , before us by virtue of subsection (2)' of Section 10 of Article' 7 of the Constitution :*
“The following cases only shall be appealable to the Supreme Court: : .
“(2) Cases in which an ordinance of a parish, municipal corporation, board or subdivision of the state, or a law of this state has been declared unconstitutional
The Constitution further provides that “if a case is appealed properly to the Supreme Court on any issue, the Supreme Court has appellate jurisdiction over all other issues involved in the case.” :
The Code of Criminal Procedure cannot limit the jurisdiction of this court. The ordinance is before us, and has been declared unconstitutional. That ordinance, Section 233 of Title 11 of the Baton Rouge City Code is as follows:
“(a) Any person who operates a motor vehicle within the corporate limits of the City of Baton Rouge shall be deemed to have given his consent to submit to a chemical test of his breath, for the..purpose of determining the alcoholic content of his blood, if he is either involved in any collision which results in property damage, personal injury or death, or^ is cited, charged or arrested for a violation of any state law Or ordinance of this ' City relating to a moving vehicle, upon the request of a law enforcement officer who has reason to believe such .person t was driving a motor vehicle while under the influence of alcohol in violatipj-i. of *33''Title 11, Section 225 of the Baton Rouge City Code or Title 14, Section 98 of the Revised Statutes of the State of Louisiana.
“If such person refuses to submit to such test, none shall be given, but such refusal may subject such person to a charge for violation of this Section.
“(b) Every person convicted of a violation of this Section shall be punished by a fine of not more than $200.00 or by imprisonment for not more than 60 days or by both fine and imprisonment.”
Wé should have affirmed the City Court of Baton Rouge in its finding that the ordinance is unconstitutional.